Citation Nr: 1755473	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in a March 1970 rating decision in that it did not grant service connection for varicose veins of the left leg.  

2. Whether there was CUE in a November 1974 rating decision in that it did not grant service connection for varicose veins of the left leg.  

3. Whether there was CUE in a January 2000 rating decision in that it did not grant service connection for varicose veins of the left leg.  

4. Entitlement to an effective date prior to October 19, 2007 for the grant of service connection for varicose veins of the left leg.

[The Motion alleging CUE in a January 2011 Board decision in that it did not find CUE in March 1970, November 1974, and January 2000 rating decisions in that they did not grant service connection for varicose veins of the left leg is the subject of a separate decision ruling on the Motion.] 


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In November 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

As will be explained further below, in January 2011, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues whether there was CUE in March 1970, November 1974, and January 2000 rating decisions in that they each, in turn, did not grant service connection for varicose veins of the left leg.  An August 2011 rating decision found the March 1970, November 1974 (which reconsidered a May 1973 rating decision), and January 2000 rating decisions were not based on CUE. The RO acknowledged receipt of the notice of disagreement in December 2011, but has not issued a statement of the case (SOC) in the matter.  

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted in the Introduction, an August 2011 rating decision found the March 1970, November 1974 (which reconsidered a May 1973 rating decision), and January 2000 rating decisions were not based on CUE in that they did not grant service connection for varicose veins of the left leg.  The RO acknowledged receipt of a notice of disagreement in December 2011, but has not issued a SOC.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that the CUE claims are not fully before the Board at this time, and will be so only if he timely files a substantive appeal after a SOC is issued.  

The matter of entitlement to an effective date prior to October 19, 2007 for the grant of service connection for left leg varicose veins is inextricably intertwined with the pending claims of CUE in the prior rating decisions, and appellate consideration of the matter must be deferred pending resolution of the CUE claims.

The case is REMANDED for the following:

1. The AOJ should review the record and issue an appropriate SOC addressing the claims of CUE in the March 1970, November 1974, and January 2000 rating decisions in that they each, in turn, did not grant service connection for varicose veins of the left leg.  The Veteran and his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in the matters, he must timely file a substantive appeal.  If that occurs, these matters should be returned to the Board.

2. The AOJ should then review the entire record and readjudicate the issue of entitlement to an effective date prior to October 19, 2007 for the grant of service connection for varicose veins of the left leg (in light of its determination on the CUE claims).  If an earlier effective date claim remains denied, the AOJ should issue an appropriate supplemental SOC, afford the appellant and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

